DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “SBD with the Schottky contact rasterization structure,” must be shown or the feature canceled from the claims.  No new matter should be entered.
Similarly, the limitation, “the other end of the DC blocking capacitor C1 is connected to one end of a switch S1, and the other end of the switch S1 is connected to a source of the NMOSFET,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “SBD,” but it is not defined within the claim.
Claim 1 recites the limitation, “a Schottky contact rasterization structure,” but it is unclear what the scope of the terms encompass, how this structure looks, how it forms a Schottky contact, and whether that contact is referring to an anode, cathode, or a third type of contact of the Schottky diode.
Claim 2 recites the limitation, “the anode is converted into a rasterization structure, and has a raster-like trench” but it is unclear how the structure looks before the conversion, and 
Claim 3 recites the limitation, “form of a raster,” but it is unclear what it means to have “a raster” form.   It is unclear what it means for a “width, length, region area, period and pattern form of a raster?”
Claims 4-6 are rejected based on their dependencies. 
Since it is unclear what Applicant intends to claim and what scope the claims encompass, the claims have not been examined on the merits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878